                Case 3:20-cv-05625-RAJ Document 14 Filed 10/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   BRANDON IVEY,                                    Civil No. 3:20-CV-05625-RAJ
11            Plaintiff,
12
              vs.                                      ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.

16            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18
              Defendant shall have up to and including November 23, 2020, to file a response to
19

20   Plaintiff’s Complaint, including the certified administrative record. The certified

21   administrative record shall be filed within ten days of its availability to the Office of the

22   General Counsel, if it can be filed earlier than the aforementioned date.

23

24

     Page 1         ORDER - [3:20-CV-05625-RAJ]
                Case 3:20-cv-05625-RAJ Document 14 Filed 10/23/20 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4

 5            DATED this 23rd day of October, 2020.

 6

 7
                                                        A
                                                        The Honorable Richard A. Jones
 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05625-RAJ]
